35 A.3d 1081 (2012)
132 Conn.App. 816
Robert PAWLOWSKI, Administrator (Estate of Steven Pawlowski), et al.
v.
DELTA SIGMA PHI FRATERNITY, INC. et al.
No. 32862.
Appellate Court of Connecticut.
Argued November 29, 2011.
Decided January 3, 2012.
Richard L. Newman, for the appellants (plaintiffs).
Patricia M. Shepard, with whom, on the brief, was Lawrence H. Adler, for the appellee (defendant Conor Melville).
LAVINE, ALVORD and BEAR, Js.
PER CURIAM.
The plaintiffs, Robert Pawlowski and Joan Pawlowski, administrators of the estate of Steven Pawlowski, appeal from the summary judgment rendered by the trial court in favor of the defendant Conor Melville.[1] On appeal, the plaintiffs claim that the court improperly found that there was no genuine issue of material fact regarding Melville's alleged negligence. The plaintiffs claim that there was sufficient circumstantial evidence to bring the case before a jury on the issue of whether Melville was a social host who purveyed alcohol to the plaintiffs' decedent. We affirm the judgment of the trial court.
Whether Melville owed a duty to the plaintiffs' decedent was a question of law properly decided on summary judgment. Vitale v. Kowal, 101 Conn.App. 691, 698-99, 923 A.2d 778, cert. denied, 284 Conn. 904, 931 A.2d 268 (2007). In ruling on the motion for summary judgment, the court issued a memorandum of decision, which is a concise and thoughtful statement of the *1082 facts and the applicable law on the issue. See Pawlowski v. Delta Sigma Phi Fraternity, Inc., 52 Conn.Supp. 186, 35 A.3d 416 (2010). We therefore adopt the decision of the trial court as our own. It would serve no useful purpose for this court to repeat the discussion contained therein. See Norfolk & Dedham Mutual Fire Ins. Co. v. Wysocki, 243 Conn. 239, 241, 702 A.2d 638 (1997).
The judgment is affirmed.
NOTES
[1]  The original complaint named eleven defendants. Melville is the only defendant relevant to this appeal.